Case 1:19-cv-02354-JDB-jay Document 72 Filed 02/18/21 Page 1 of 9                     PageID 341




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

TOUCHMARK NATIONAL BANK,

       Plaintiff,

v.                                                           No. 1:19-cv-02354-JDB-jay

ALVIN ESCUE, PHYLLIS ESCUE,
NATHAN ESCUE, and CALVIN MOORE,

      Defendants.
______________________________________________________________________________

   ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AS TO
  DEFENDANT CALVIN MOORE ONLY, ADMINISTRATIVELY CLOSING CASE, AND
 REFERRING TO MAGISTRATE JUDGE FOR REPORT AND RECOMMENDATION ON
           PLAINTIFF’S REQUEST FOR ATTORNEYS’ FEES AND COSTS
______________________________________________________________________________

                    INTRODUCTION AND PROCEDURAL BACKGROUND

       This action was brought on June 3, 2019, by the Plaintiff, Touchmark National Bank

(“Touchmark”), against Defendants, Alvin Escue, Phyllis Escue, Nathan Escue (the “Escue

Defendants”), and Calvin Moore, alleging breach of contract under Tennessee law. (Docket Entry

(“D.E.”) 1.) On February 13, 2020, Plaintiff moved for summary judgment as to all Defendants

pursuant to Rule 56 of the Federal Rules of Civil Procedure. (D.E. 36.) The time for response

was extended to permit discovery and settlement negotiations. On September 29, 2020, a

suggestion of bankruptcy was filed on behalf of Nathan Escue, indicating that he had entered into

Chapter 7 bankruptcy proceedings and that, pursuant to applicable bankruptcy law, an automatic

stay as to the instant action against him was in effect. (D.E. 57.) Two days later, a similar filing

was docketed on behalf of Alvin and Phyllis Escue, advising the Court that they had entered into

bankruptcy proceedings under Chapter 11 and that an automatic stay was in effect. (D.E. 59.)
Case 1:19-cv-02354-JDB-jay Document 72 Filed 02/18/21 Page 2 of 9                    PageID 342




Mediation efforts continued between Touchmark and Moore, who is acting as his own counsel in

this matter. On November 9, 2020, Moore filed a response to the pending motion (D.E. 63), to

which Plaintiff replied (D.E. 67). Considering the automatic stays with respect to the Escue

Defendants, the Court’s analysis and ruling herein are limited to Touchmark’s claims against

Moore.

                                     STANDARD OF REVIEW

         Rule 56 provides that the "court shall grant summary judgment if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law." Fed. R. Civ. P. 56(a). The court is to determine “whether the evidence presents a

sufficient disagreement to require submission to a [factfinder] or whether it is so one-sided that

one party must prevail as a matter of law[.]” Jordan v. Howard, ___ F.3d ___, 2021 WL 359421,

at *4 (6th Cir. Feb. 3, 2021) (citing Liberty Lobby, 477 U.S. at 251-55). “The mere existence of

some alleged factual dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment; the requirement is that there be no genuine issue of material fact.”

Id. (quoting Seeger v. Cincinnati Bell Tel. Co., 681 F.3d 274, 281 (6th Cir. 2012)). In making its

determination, “the court must view the evidence and draw all reasonable inferences in favor of

the nonmoving party.” Id. (citing Liberty Lobby, 477 U.S. at 251-55).

                                      UNDISPUTED FACTS

         The following facts are undisputed. This action arises from a United States Small Business

Administration (“SBA”) loan (the “Loan”) evidenced by an SBA Note (the “Note”) dated April

29, 2016, in the principal amount of $2,300,000.00, executed by Escue Wood Treated Products,

LLC (the “Company”) to and for the benefit of Touchmark. In order to secure the Note, the

Company executed a Security Agreement, an Assignment of Leases and Rents, and a Deed of



                                                 2
Case 1:19-cv-02354-JDB-jay Document 72 Filed 02/18/21 Page 3 of 9                   PageID 343




Trust. The Deed of Trust encumbered, among other things, real property, improvements, and

fixtures located at 7095 Jones Drive in Milan, Tennessee (the “Milan Property”). The Security

Agreement granted Touchmark a security interest in all equipment, fixtures, inventory, accounts

receivable, instruments, chattel paper, contract rights, and general intangibles (the “Personal

Property”). Plaintiff recorded a UCC-1 Financing Statement with the Tennessee Secretary of State

with respect to the Personal Property. Touchmark also took as additional collateral a lien and/or

deed of trust against a farm located in Alabama proffered by Alvin and Phyllis Escue (the

“Alabama Property”).

       In order to induce Plaintiff to extend the Loan, Moore, a businessman who, according to

his affidavit, invested approximately $335,000.00 in the Company and was a forty-percent

shareholder therein, executed an SBA Unconditional Guarantee (the “Guarantee”). The Escue

Defendants provided similar guarantees. The Guarantee contained the following language:

       Guarantor unconditionally guarantees payment to Lender of all amounts owing
       under the Note. This Guarantee remains in effect until the Note is paid in full.
       Guarantor must pay all amounts due under the Note when Lender makes written
       demand upon Guarantor. Lender is not required to seek payment from any other
       source before demanding payments from Guarantor.

(D.E. 1-11 at PageID 36.)

       Touchmark fully funded the Loan. The Company ultimately defaulted under the Note for

failing to make payment when due and, in light of such default, Plaintiff made a written demand

on March 4, 2019, upon the Company and the Defendants for the then principal balance of

$2,219,290.77, plus unpaid accrued interest, late fees, and other fees and charges, within thirty

days. No response was provided to the demand by the Company or any Defendant within the

thirty-day period.




                                               3
Case 1:19-cv-02354-JDB-jay Document 72 Filed 02/18/21 Page 4 of 9                     PageID 344




       On May 23, 2019, the Company sought Chapter 11 bankruptcy protection in the United

States Bankruptcy Court for the Western District of Tennessee, Case Number 19-11142. Alvin

Escue signed the bankruptcy petition on the Company’s behalf as its Chief Executive Manager.

       On August 19, 2019, the Company moved to sell the Milan Property and most of the

Personal Property free and clear of all liens, claims, and encumbrances at auction. The bankruptcy

court granted the motion in an order entered October 16, 2019. These assets were sold with

Touchmark receiving $1,662,136.14 from the proceeds thereof. Plaintiff applied the proceeds to

the principal balance due and owing under the Note.       In its briefs, Touchmark avers that it is

entitled, as of December 2, 2020, to judgment in the amount of $814,307.31 plus pre-judgment

interest, post-judgment interest, and attorneys’ fees and expenses.

                       ARGUMENTS OF THE PARTIES AND ANALYSIS

       The Court has jurisdiction over this case by virtue of the parties’ diversity of citizenship

and the amount in controversy. 28 U.S.C. § 1332. In diversity cases, a federal district court is to

apply the substantive law of the state in which it sits. Hackney v. Lincoln Nat’l Fire Ins. Co., 657

F. App’x 563, 570 (6th Cir. 2016) (citing Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938)).

       In order to prevail on a breach of contract claim under Tennessee law, a plaintiff must

establish “(1) the existence of an enforceable contract, (2) nonperformance amounting to a breach

of the contract, and (3) damages caused by the breach of the contract.” Bynum v. Sampson, 605

S.W.3d 173, 180 (Tenn. Ct. App. 2020) (quoting ARC Lifemed, Inc. v. AMC-Tennessee, Inc., 183

S.W.3d 1, 26 (Tenn. Ct. App. 2005)), appeal denied (Jun. 5, 2020). “When the language of the

contract is plain and unambiguous, courts determine the intentions of the parties from the four

corners of the contract, interpreting and enforcing it as written.” Cooper v. Patel, 578 S.W.3d 40,

47 (Tenn. Ct. App. 2018) (quoting Crye-Leike, Inc. v. Carver, 415 S.W.3d 808, 816 (Tenn. Ct.



                                                 4
Case 1:19-cv-02354-JDB-jay Document 72 Filed 02/18/21 Page 5 of 9                      PageID 345




App. 2011)), appeal denied (Mar. 28, 2019).       “Tennessee courts give primacy to the contract

terms, because the words are the most reliable indicator – and the best evidence – of the parties’

agreement when relations were harmonious, and where the parties were not jockeying for

advantage in a contract dispute.” Individual Healthcare Specialists, Inc. v. BlueCross BlueShield

of Tenn., Inc., 566 S.W.3d 671, 694 (Tenn. 2019) (internal quotation marks omitted).

        A guarantee “is a contract and is to be construed according to the ordinary meaning of the

language used and with the view to carry out the intent of the parties.” Battery Alliance Inc. v. T

& L Sales Inc., No. W2015-00201-COA-R3-CV, 2015 WL 6873202, at *6 (Tenn. Ct. App. Nov.

9, 2015) (quoting SecurAmerica Bus. Credit v. Schledwitz, No. W2009-02571-COA-R3-CV, 2011

WL 3808232, at *9 (Tenn. Ct. App. Aug. 26, 2011)). “Guarantors are disfavored in Tennessee,

and [courts] will construe a guaranty against the guarantor as strongly as the language will permit.”

Id. (quoting Schledwitz, 2011 WL 3808232, at *9).

        As the Court interprets Moore’s filings, the only element of Plaintiff’s breach of contract

claim he disputes is the existence of an enforceable contract. First, he argues that the Guarantee

was unenforceable against him because both Touchmark and the Escue Defendants assured him

prior to his execution of the document that the collateral was more than sufficient to cover the debt

in the event the Company defaulted. Only after the Loan was finalized and funded did he and

Touchmark discover that the Alabama Property was encumbered by a senior mortgage held by

Alvin Escue’s brother and that the remaining collateral was insufficient to cover the debt. Moore

maintains that, because Touchmark failed to exercise due diligence, 1 it failed to discover the

insufficiency of the collateral.




        1
          In response to Moore’s contention, Touchmark indicates that it has made a claim with the
title insurance company with respect to the Alabama Property. The title company advised that it
                                                 5
Case 1:19-cv-02354-JDB-jay Document 72 Filed 02/18/21 Page 6 of 9                      PageID 346




       In addition to the language set forth above, the Guarantee provided, under the heading

“ORAL STATEMENTS NOT BINDING,” that “Guarantor may not use an oral statement to

contradict or alter the written terms of the Note or this Guarantee, or to raise a defense to this

Guarantee.” (D.E. 1-11 at PageID 38.) By executing the instrument, Moore specifically agreed

to waive defenses based on any claim that “Lender failed to obtain, perfect, or maintain a security

interest in any property offered or taken as [c]ollateral”; “Lender or others improperly valued or

inspected the [c]ollateral”; “[t]he [c]ollateral changed in value, or was neglected, lost, destroyed,

or underinsured”; “Lender impaired the [c]ollateral”; or “Lender did not seek payment from the

[b]orrower, any other guarantors, or any [c]ollateral before demanding payment from Guarantor.”

(Id. at PageID 37.)    Furthermore, he “acknowledge[d] that [he] read and underst[ood] the

significance of all terms of the Note and this Guarantee, including all waivers.” (Id. at PageID

38.)

       It is undisputed that the signature on the Guarantee is that of Moore. “It is well settled in

Tennessee that parties to a contract are under a duty to read written agreements and are thus

responsible for what they sign.” Powell v. GMAC Mortg., No. 3:10-CV-87, 2010 WL 2133943,

at *3 (E.D. Tenn. May 24, 2010) (quoting Moody Realty Co., Inc. v. Huestis, 237 S.W.3d 666, 679

(Tenn. Ct. App. 2007)) (internal quotation marks omitted). The provisions of the Guarantee set

forth herein are plain and unambiguous. Thus, the “Court’s function is to interpret the contract as

written according to its plain terms.” SunTrust Bank, East Tenn., N.A. v. Dorrough, 59 S.W.3d

153, 158 (Tenn. Ct. App. 2001). The Guarantee, as written, plainly advised Moore that, by placing

his signature thereon, he was waiving the arguments he appears to have placed before the Court.




may pay a claim upon final adjudication of this matter. Thus, the Court assumes that the liability
imposed by it upon this Defendant may be mitigated by payment of such a claim.
                                                 6
Case 1:19-cv-02354-JDB-jay Document 72 Filed 02/18/21 Page 7 of 9                         PageID 347




He “cannot be relieved from his written obligation because of an unfortunate and erroneous

assumption.” Id. (finding that, where contract was plain and unambiguous, guarantor could not

rely on statements made by lender concerning the collateral).

        Secondly, Moore avers the Guarantee was a contract of adhesion and, therefore,

unenforceable. In his affidavit, he states that, as a minority shareholder in the Company, he was

unable to demand any desired terms in the loan documentation. Rather, he was merely presented

with the Guarantee as a requirement for finalization of the Loan, which was necessary to obtain

equipment and inventory.

        An adhesion contract has been defined as a standardized contract form offered to
        consumers of goods and services on essentially a “take it or leave it” basis, without
        affording the consumer a realistic opportunity to bargain and under such conditions
        that the consumer cannot obtain the desired product or service except by
        acquiescing to a form of the contract. . . . [T]he essence of an adhesion contract is
        that bargaining positions and leverage enable one party to select and control risks
        assumed under the contract. Courts generally agree that the distinctive feature of a
        contract of adhesion is that the weaker party has no realistic choice as to its terms.

Buraczynski v. Eyring, 919 S.W.2d 314, 320 (Tenn. 1996) (brackets, internal citations, and some

internal quotation marks omitted). Moore owned almost half of the Company and does not appear

to have lacked education, business acumen, or experience. He offers nothing that would explain

why a person in his position would be unable to understand the language of the Guarantee. Nor

does he put forth evidence that the Loan was of the “take it or leave it” variety, that is, that entering

into this particular transaction was the only way in which the Company could obtain financing.

Moore had a realistic choice–accept the terms offered or walk away, either by convincing his

partners to do business with another lender or selling his share of the Company. He chose to accept

the terms of the Guarantee. See Powell, 2010 WL 2133943, at *3 (no contract of adhesion where

party to loan offered by a lender was free to walk away and obtain financing elsewhere); Nukote

Int’l, Inc. v. Office Depot, Inc., No. 3:09-0921, 2009 WL 3840482, at *8 (M.D. Tenn. Nov. 16,

                                                   7
Case 1:19-cv-02354-JDB-jay Document 72 Filed 02/18/21 Page 8 of 9                     PageID 348




2009) (no unenforceable contract of adhesion where sophisticated business party could accept

terms of contract or walk away).

       Even if the Guarantee was a contract of adhesion, it would still be enforceable under

Tennessee law unless “the terms [were] beyond the reasonable expectations of an ordinary person,

oppressive, or unconscionable.” Hammond v. Floor & Décor Outlets of Am., Inc., Case No. 3:19-

cv-01099, 2020 WL 6459642, at *13 (M.D. Tenn. Nov. 3, 2020) (citing Buraczynski, 919 S.W.2d

at 320). A contract is oppressive or unconscionable where “the inequality of the bargain is so

manifest as to shock the judgment of a person of common sense, and the terms are so oppressive

that no reasonable person would make them on the one hand, and no honest and fair person would

accept them on the other.” Cooper v. MRM Inv. Co., 367 F.3d 493, 503 (6th Cir. 2004) (quoting

Trinity Indus., Inc. v. McKinnon Bridge Co., 77 S.W.3d 159, 170-71 (Tenn. Ct. App. 2001)).

Moore has not argued, much less established, that the Guarantee’s terms were beyond the

reasonable expectations of the ordinary person or that they were oppressive or unconscionable.

                                          CONCLUSION

       Viewing the evidence before it and drawing all reasonable inferences in the light most

favorable to Moore, the Court finds there is no genuine dispute of material fact as to the existence

of an enforceable contract. Accordingly, Plaintiff’s motion for summary judgment as to Defendant

Moore is GRANTED. Pursuant to Fed. R. Civ. P. 54(b), the Court finds this order disposes of

Touchmark’s claims against this Defendant and there is no just reason for delay of entry of final

judgment. Therefore, the Clerk is DIRECTED to enter final judgment in favor of Touchmark

against Moore in the amount of $814,307.31, plus interest accruing as of December 2, 2020, at the

rate of $88.99 per day.      (See D.E. 67-2 ¶¶ 10-11.) The Clerk is further DIRECTED to

administratively close this matter. Plaintiff may reopen the case with respect to the Escue



                                                 8
Case 1:19-cv-02354-JDB-jay Document 72 Filed 02/18/21 Page 9 of 9                  PageID 349




Defendants within thirty days of the conclusion of their bankruptcy cases and the lifting of the

automatic stays.      Plaintiff’s request for attorneys’ fees and expenses is REFERRED to the

magistrate judge for report and recommendation. Touchmark is DIRECTED to supplement its

request by making such filings as are required by Fed. R. Civ. P. 54(d)(2)(B) and LR 54.1(b) of

the local rules of this district.

        IT IS SO ORDERED this 18th day of February 2021.

                                                   s/ J. DANIEL BREEN
                                                   UNITED STATES DISTRICT JUDGE




                                               9
